                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JASON D. DEVERS,

                  Petitioner,                            8:18CV345

      vs.
                                                     MEMORANDUM
                                                      AND ORDER
DOUGLAS COUNTY DISTRICT
COURT,

                  Respondent.

      This matter is before the court on Petitioner Jason D. Devers’ (“Devers”)
“Brief to Writ of Habeas Corpus” (filing no. 6), which has been docketed as a
motion to reconsider. On November 29, 2018, I dismissed Devers’ petition for writ
of habeas corpus filed pursuant to 28 U.S.C. § 2241 (filing no. 1) without
prejudice, concluding that abstention was appropriate given the absence of any
special or extraordinary circumstances that would warrant federal intervention in
Devers’ pending state criminal action. (See Filing No. 4; Filing No. 5.) On
December 6, 2018, Devers filed the present “motion” consisting of a brief and
what appears to be an amended § 2241 petition, both of which are dated November
27, 2018. (Filing No. 6.)

       Because Devers’ “motion” predates the court’s judgment dismissing his
habeas petition, it seems clear that Devers intended to file an amended § 2241
habeas petition. In the proposed amended petition, Devers claims his Sixth
Amendment rights to speedy trial and effective assistance of counsel have been
violated. Devers seeks to have his state charges dismissed and his court-appointed
counsel reprimanded. (Filing No. 6 at CM/ECF p. 10.) As this matter is now
closed, Devers may not now file an amended petition nor did he properly seek
leave of court to do so. See Fed. R. Civ. P. 15(a)(2).
       Liberally construing Devers’ brief and amended petition as a motion for
reconsideration, Devers has not asserted any grounds that would warrant federal
habeas relief prior to the conclusion of his pending state criminal action. A federal
district court may consider a pretrial detainee’s habeas petition which alleges a
speedy trial violation when the requested relief is an immediate trial. Braden v.
30th Judicial Circuit Court of Kentucky, 410 U.S. 484, 489-90, 93 S. Ct. 1123, 35
L. Ed. 2d 443 (1973) (permitting defendant to raise speedy trial challenge to
ongoing state criminal action where he did not seek at the time to litigate a federal
defense to the charge, “but only to demand enforcement of the Commonwealth’s
affirmative constitutional obligation to bring him promptly to trials”). “Where,
however, the petitioner seeks to dismiss the state criminal charges on grounds that
he was not afforded a speedy trial, such a claim is dispositive and may only be
exhausted by presentment at the state trial.” Moore v. United States, 875 F. Supp.
620, 623 n.4 (D. Neb. 1994) (citing Dickerson v. Louisiana, 816 F.2d 220, 226 (5th
Cir.), cert. denied, 484 U.S. 956 (1987)). See also Amos v. Outlaw, No.
2:07CV00109JLH-JFF, 2007 WL 3102198, at *4 (E.D. Ark. Oct. 23, 2007)
(“When a petitioner asserts a violation of his right to a speedy trial and seeks
dismissal of the charges against him, he must wait to file a federal habeas corpus
petition until after his state trial has been completed and the case has been
concluded in the state courts.”).

       In his brief and amended § 2241 petition, Devers alleges his court-appointed
public defender sought and received a continuance of Devers’ December 3, 2018
trial date without authorization from Devers. By doing so, Devers claims his
counsel and the trial court violated his Sixth and Fourteenth Amendment rights to a
speedy trial and seeks a “full discharge of the [a]lleged charges against him since
the state has failed to prosecute.” (Filing No. 6 at CM/ECF pp. 1, 9.) Devers
alleges that his trial date has been pushed back to March 2019. (Id. at CM/ECF p.
9.) Thus, this is not a situation where the State has failed to institute any criminal
proceedings against Devers, nor does Devers seek an immediate trial on his
pending charges. Because Devers seeks dismissal of his pending state criminal
charges, he must first exhaust his speedy trial claim in the state courts before

                                          2
seeking federal habeas relief. Accordingly, to the extent Devers seeks
reconsideration of the court’s judgment dismissing his habeas petition without
prejudice, his motion is denied.

       IT IS ORDERED that Petitioner’s “Brief to Writ of Habeas Corpus” (filing
no. 6), which the court construes as a motion for reconsideration, is denied.

      Dated this 17th day of December, 2018.

                                           BY THE COURT:

                                           s/ Richard G. Kopf
                                           Senior United States District Judge




                                       3
